966 F.2d 1443
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Crit ROSE, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UnitedStates Department of Labor;  ContractingEnterprises, Respondents.
No. 91-1870.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 26, 1992Decided:  June 10, 1992

Crit Rose, Petitioner Pro Se.
Michael John Denney, Jeffrey Steven Goldberg, Office of the Solicitor, United States Department of Labor, Washington, D.C.; Michael Francis Blair, Penn, Stuart, Eskridge & Jones, Abingdon, Virginia, for Respondents.
Before HALL and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Crit Rose seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp. 1991).  Our review of the record and the Board's decision and order discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  Rose v. Director, Office of Workers' Compensation Programs, No. 90-575-BLA (B.R.B. Oct. 29, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  AFFIRMED